Territory of Michigan in the district court of the territory of the term of august in the year of our lord 1807—
District of Huron & Detroit ss— Moses Egleston by E Brush his atty complains of William McCartney in custody of &c in a plea of trespass on the case For that whereas the said Moses on the first day of December in the year of our Lord one thousand eight hundred six at Oxford in the province of Upper Canada in his Britanic Majesties Dominion towit at Detroit in the District and Territory aforesaid and within the jurisdiction of this court was possessed of a certain note of hand commonly called a promisory note given unto him by one Joseph House of Oxford aforesaid *239for the sum of sixty pounds twelve shillings New York Currency equal in value to one hundred fifty one dollars fifty cents currency of the United States as of his own proper goods and chattels and being so thereof possessed he the said Moses Egleston afterwards towit on the same day and year aforesaid at Oxford towit at Detroit aforesaid casually lost the said Note out of his hands and possession which said Note afterwards towit on the same day and year aforesaid at Oxford towit at Detroit aforesaid came to the hands and possession of the the said William McCartney by finding yet the said William knowing the said Note to be the proper goods and chattels of the said Moses and of right to belong and appertain to him but contriving and fraudulently intending craftily and [sub]tally to deceive and defraude the said Moses in this respect hath not as yet delivered the sa[id] Note to the said Moses, (altho often requested so to do) but he the said William afterwards towit on the sixteenth day of July in the year of our Lord one thousand eight hundred seven at Oxford towit at Detroit aforesaid converted and disposed of the said Note to his own use to the said Moses his damage of two hundred dollars and therefore he brings suit &c
E Brush Atty
Detroit aforesaid ss— Moses Egleston puts in his place E Brush his atty ag4 Wm McCartney in the plea aforesaid—



[Indorsement]
Defts Plea, not guilty—
Huron & Detroit District ■towit
And the sd William McCartney by Sol. Sibley his Atty comes & defends &° when &c and for plea saith that he is not guilty of the trover and conversion, in the Pltff declaration above charged ag[ainst] him in manner and form as therein set forth and of this he puts himself on his country &c
Sol Sibley At[y]
Huron & Detroit William McCartney puts in his place S Sibley [his] atty in the plea above pleaded &c
*240Peter Audrain Esq Detroit
[Case 113, Paper 1]
Detroit 14 Septr 1808
I have always given you to understand Mr Audrain that when I send a precipie for a writ for any person living out of the Territory and for whom I am in the habit of doing business you will enter me security for the costs of prosecution
You will of course therefore enter me as security for the cost of prosecution in the case of Lilly & Boston against the Lassells—and Forsyth Richardson &c against the Mrs Abbotts altho in this latter case security could not be required because they Forsyth &c are freeholders in the Territory—
I am &c Yours truly
Mr Audrain Esqr E Brush

[In the handwriting of Elijah Brush]


[In the handwriting of Solomon Sibley]


[In the handwriting of Elijah Brush]